*675Opinion by
Sharpe, J.
*674This was an action of detinue, originally brought in a justice of the peace court by the appellants against the appellee for certain specifically described personal property. A claim was interposed by the appellee to the property. She gave bond, but the officer who- had taken possession of the property did not approve said bond. The trial was had in the justice court without the bond having been approved. On appeal by claimant to the circuit court, plaintiffs moved the court to strike the cause from the docket because no bond was given, and because the court was without jurisdiction to try the case. This motion was overruled, and the plaintiffs excepted.
There were verdict and judgment for the claimant in the circuit court, and from said judgment the plaintiffs appeal.
*675In this court it was belrl that inasmuch as the trial of the claim suit was bad in the justice of the peace court, without objection, it was shown that the bond was treated as approved, and the appellants were, therefore, precluded from objecting to the jurisdiction of the court for want of a claim bond.
The judgment is affirmed.